                 Case 20-12456-JTD         Doc 1717       Filed 09/21/21         Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

RTI HOLDING COMPANY, LLC, et al.,1                     Case No. 20-12456 (JTD)

                  Reorganized Debtors.                 (Jointly Administered)

                                                       Objection Deadline: Sept. 14, 2021 at 4:00 p.m. (ET)
                                                       Hearing Date: October 5, 2021 at 3:00 p.m. (ET)

                                                       Re: D.I. 1677

    NOTICE OF SUBMISSION OF PROOFS OF CLAIM SUBMITTED IN CONNECTION
             WITH THE REORGANIZED DEBTORS’ TWELFTH OMNIBUS
                 (NON-SUBSTANTIVE) OBJECTION TO CERTAIN
       (I) AMENDED AND SUPERSEDED CLAIMS, OR (II) LATE FILED CLAIMS

         PLEASE TAKE NOTICE that on September 21, 2021, Ruby Tuesday Operations LLC

(“RTO”), successor-in-interest to Ruby Tuesday, Inc. (“RTI”), pursuant to the Debtors’ Second

Amended Chapter 11 Plan, as Modified [D.I. 1135] (the “Plan”) and one of the reorganized

debtors (the “Debtors” or “Reorganized Debtors”), caused to be delivered to the Chambers of

The Honorable John T. Dorsey copies of the proofs of claim, along with all of the attachments to

said proofs of claim, subject to The Reorganized Debtors’ Twelfth Omnibus (Non-Substantive)

Objection to Certain (I) Amended and Superseded Claims, or (II) Late Filed Claims [D.I. 1677],

filed on August 31, 2021.




1
  The Reorganized Debtors in these chapter 11 cases and the last four digits of each Reorganized Debtor’s
U.S. tax identification number are as follows: RTI Holding Company, LLC (4966) and Ruby Tuesday,
Inc. (5239). On August 26, 2021, the Court entered an order closing certain chapter 11 cases of RTI
Holding Company, LLC’s debtor affiliates, all of which were direct or indirect subsidiaries of RTI
Holding Company, LLC (collectively, the “Subsidiary Debtors”). See D.I. 1667. A complete list of the
Subsidiary Debtors, along with the last four digits of their federal tax identification numbers, can be found
at the following web address: https://dm.epiq11.com/case/rubytuesday. The Reorganized Debtors’
mailing address is 216 East Church Avenue, Maryville, TN 37804.


{01724131;v1 }
                 Case 20-12456-JTD   Doc 1717   Filed 09/21/21   Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that copies of the proofs of claim may be

obtained from undersigned counsel.


   Dated: September 21, 2021             ASHBY & GEDDES, P.A.
   Wilmington, Delaware
                                         /s/ Katharina Earle
                                          Gregory A. Taylor (DE Bar No. 4008)
                                          Katharina Earle (DE Bar No. 6348)
                                          500 Delaware Avenue, 8th Floor
                                          Wilmington, Delaware 19899-1150
                                          Tel: (302) 654-1888
                                          Fax: (302) 654-2067
                                          Email: gtaylor@ashbygeddes.com
                                                 kearle@ashbygeddes.com

                                         Counsel to the Post-Confirmation Reorganized
                                         Debtors




{01724131;v1 }                              2
